The motion to remand this case to Superior Court is denied.
The motion for reargument of the petition for bail pending appeal is denied.
In accordance with Faretta v. California, 422 U.S. 806, 95 Sup. Ct. 2525, 45 L. Ed. 2d 562 (1975), the motion of the Public Defender to withdraw and the motion for the defendant to represent himself is hereby granted. However, to insure that the defendant’s rights are protected we will appoint the Public Defender as standby counsel to assist defendant if he needs and requests assistance.